DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0380251).
Regarding claim 1, Kim discloses a monobloc (secondary battery, see Title, Abstract, Fig 1-10) comprising:
an outer case (case 100 [0029]);
a lid sealed with the outer case (cap assembly 300 including cap plate 310, cover 430 [0051]), 
the outer case including inner parallel walls extending from a base thereof to the lid to define compartments, and adjacent pairs of the walls being separated by a common span (case 100 includes partition walls 120 [0029], Fig. 3; see also Fig. 8,10);
terminals secured directly to and extending away from opposite sides of the lid such that each of the terminals extends into one of the compartments and also extends perpendicularly away from an exposed surface of the lid, (first electrode terminal 341 and second electrode terminal 342 [0051], terminal holes 330a formed in cover 330 with first electrode terminal 341 and second electrode terminal 342 passing through [0065], Fig. 1-3,7); 
bus bars outside the outer case and lid interconnecting ends of the terminals such that the bus bars are spaced away from the exposed surface of the lid (connection tabs 321 [0051], Fig. 2-3 show connection tabs 321 spaced away from the exposed surface of cap plate 310); and 
a cell in each of the compartments including electrodes electrically connected with at least one of the terminals (electrode assembly 200 [0048], Fig. 3).
Regarding claim 8, Kim disclose all of the claim limitations as set forth above.  Kim further discloses the cells include negative electrodes and positive electrodes (electrode assemblies include a first electrode plate, a second electrode plate and a separator [0049], wherein one of the first electrode plate and second electrode plate is the negative electrode and the other is the positive electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380251), as applied to claims 1 and 8 above, in view of Jones et al. (US 2018/0219203).
Regarding claim 6, Kim disclose all of the claim limitations as set forth above.  However, Kim does not disclose mechanical fasteners securing the bus bars to the terminals.
Jones discloses a battery (Title, [Abstract], Fig. 2-4) comprising bus bars that may be connected to electrode terminals by welding or mechanical fasteners ([0009]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique for joining bus bars to electrode terminals for a battery was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380251), as applied to claims 1 and 8 above, in view of Hurng et al. (US 2015/0145482).
Regarding claim 7, Kim disclose all of the claim limitations as set forth above.  However, Kim does not further disclose valves secured to the lid and in fluid communication with the compartments.
Hurng discloses a case cover including safety vents to prevent excessive pressure build-up inside the case during charging or discharging ([0044]).
Kim and Hurng are analogous art because they are concerned with the same field of endeavor, namely secondary batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap assembly of Kim to include safety vents because Hurng teaches improved battery safety by providing an outlet in case of pressure build-up. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380251), as applied to claims 1 and 8 above, in view of Ojeda et al. (US 2013/0037336).
Regarding claim 9, Kim disclose all of the claim limitations as set forth above.  However, Kim does not further disclose a monobloc battery comprising: a housing; and a plurality of the monoblocs of claim 1 electrically connected together and contained within the housing.	
Ojeda discloses a battery system comprising a housing 118 formed of a tray 120 and a cover 122 and a plurality of batteries 124 ([0029], Fig. 3-6).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known battery system including a housing for housing a plurality of batteries was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 10, modified Kim disclose all of the claim limitations as set forth above.  Ojeda further discloses the housing defines openings for electrical connections between the monoblocs (Fig. 5 shows openings to allow electrical connections between monoblocs).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380251) in view of Ojeda et al. (US 2013/0037336), as applied to claims 9-10 above, and further in view of Hurng et al. (US 2015/0145482).
Regarding claim 11, modified Kim disclose all of the claim limitations as set forth above.  However, modified Kim does not further disclose a collective voltage output of the plurality is 12V, 24V, or 48V.
Hurng discloses standardized modules can be used to minimize cost and simplify maintenance of a battery pack, wherein combinations including a voltage of 12V, 24V or 48V can be constructed ([0046], [0048]-[0049]).
Modified Kim and Hurng are analogous art because they are concerned with the same field of endeavor, namely secondary batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to have standardized voltage of 12V, 24V or 48V because Hurng teaches improved manufacturability by minimizing cost and simplifying maintenance. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380251), as applied to claims 1 and 8 above, in view of Hooke et al. (US 5,686,202).
Regarding claim 12, Kim discloses all of the claim limitations as set forth above.  However, Kim does not further disclose the terminals are threaded.
Hooke discloses a battery comprising terminal posts 7,8 extending through the cover, wherein terminal posts 7,8 are threaded to accept a retaining nut (C5/L34-C6/L6, Fig. 3).  
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the external terminals in Kim to be threaded, as taught by Hooke, because selecting one of known designs for external terminals would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and because said threaded external terminals would operate equally well as the one disclosed by Kim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/27/2021